Case 18-17260-mkn Doc19 Entered 01/16/19 16:11:12 Page 1 of 16

Fill in this information to identify your case:

RECEIVED MRp

AND FILED

Debtor 4 Qwaus McGill

 

 

  

 

First Name Middle Name Last Name
ana filing) First Name Middle Name Last Name 2313 JPN 15 AN g Te
United States Bankruptcy PALL. of IL y S, B h +4 K " Ove rat 5 pn QT
~ _ . «
eon LE l Z O-E A MARY A. SGHOTT chee ie this is an

 

 

amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/16

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

oo Give Details About Your Marital Status and Where You Lived Before

 

4, What is your current marital status?

QO] Married
4 Not married

2, During the last 3 years, have you lived anywhere other than where you live now?

W No

U) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2

 

 

Number Street

lived there

() same as Debtor 1

From

 

 

To

 

 

City

State ZIP Code

 

 

Number Street

State ZIP Cade
Q Same as Debtor 14

From

 

lived there
C) same as Debtor 1
From
Number Street
To
City
( same as Debtor 1
From
Number Street
To

 

To

 

 

City

' 3 Within the last 8 years, did you ever live with a spouse or legal equival
states and territories include Arizona, California, Idaho, Louisiana, Nevada,

No

State ZIP Code

 

City

C] Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Bae Perrin the Sources of Your Income

Official Form 107

State ZIP Code

ent in a community property state or territory? (Community property
New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 18-17260-mkn Doc19 Entered 01/16/19 16:11:12 Page 2 of 16

Qwaus McGill

First Name Middie Name

Debtor 4 Case number (if known),

Last Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
C) No
Yes. Fill in the details.

 

Debtor 1

Sources of income
Check ail that apply.

Gross income
(before deductions and

Debtor 2:

Sources of income
Check ail that apply.

Gross income
(before deductions and

exclusions) exclusions)
From January 4 of current year until | Wages, commissions, 31.423 00 Q Wages, commissions,
. bonuses, tips $ : . bonuses, tips $e
the date you filed for bankruptcy: ,

QO Operating a business O Operating a business

For last calendar year: a Wages, commissions, Q Wages, commissions,
, bonuses, tips $ bonuses, tips $

(January 1 to December 31,2017 __) C1 operating a business LI operating a business

For the calendar year before that: u Wages, commissions, Q Wages, commissions,
, bonuses, tips $ bonuses, tips §

(January 1 to December 31 2016 ___) C1 operating a business U) Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income, interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Wf No

(1 Yes. Fill in the details.
| Debtor 1 “ Debtor2

Gross income from
each source

(before deductions and

Sources of income
Describe below.

Sources of income
Describe below.

Gross income from
each source

(before deductions and

 

 

 

exclusions) exclusions)

From January 1 of current year until — Fo $
the date you filed for bankruptcy:

—_____——_ § —_—______—___—— 3
For last calendar year:
(January 1 to December 31 2017 _)

Yyyy
$

For the calendar year before that: $

 

ee tts

(January 4 to December 31,2016 _)
wy

 

 

tiem

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Case 18-17260-mkn Doc19 Entered 01/16/19 16:11:12 Page 3 of 16

Debtor 4 Qwaus McGill Case number (it known)

First Name Middle Name Last Name

 

ee “= Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1's or Debtor 2’s debts primarily consumer debts?

 

() No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

UO No. Go to line 7.

() Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

4 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?
1 No. Go to line 7.

C) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Dates of Total amount paid Amount you still owe Was this payment for...
payment

$ $ Q Mortgage
Q Car

Number Street CD credit card

 

 

 

Creditor’s Name

 

CQ Loan repayment

 

C) Suppliers or vendors

 

City State ZIP Code C) other

 

$ $ Cl Mortgage
C) car
CQ credit card

 

 

Creditor's Name

 

Number Street
() Loan repayment

 

Q) Suppliers or vendors

 

 

 

 

City State ZiP Code C1 other
$ $ O Mortgage
Creditor's Name
LJ car

 

Number Street Q) Credit card

() Loan repayment

 

QO) Suppliers or vendors

CY other

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case 18-17260-mkn Doc19 Entered 01/16/19 16:11:12 Page 4 of 16

Debtor 4 Qwaus McGill

Case number {if known),
First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

WY No

() Yes. List all payments to an insider.

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
insider's Name
Number Street
City State ZIP Code
§. $

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

8. Within 1 year befo
an insider?

include payments on debts guaranteed or cosigned by an insider.

U No

(2 Yes. List all payments that benefited an insider.

re you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

Dates of Total amount Amount you still Reason for this payment
payment paid owe Include creditor's name

 

$
Insider's Name $

 

Number Street

 

 

City State ZIP Code

 

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
Case 18-17260-mkn Doc19 Entered 01/16/19 16:11:12 Page 5 of 16

 

 

Debtor 4 Qwaus McGill Case number (if known)

First Name Middle Name Last Name

 

 

 

Identify Legal Actions, Repossessions, and Foreclosures

 

- g, Within 4 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

O No
© Yes. Fill in the details.

Nature of the case Court or agency Status of the case

Wage Garnishment for

 

 

 

 

 

 

 

 

casetile. == unpaid DOE Student Loan Countname id Pending
: CJ on appeal
Number Street C) concluded
Case number
City State ZIP Code
Wage Garnishment for wa
Casetile____—=—=—Ss—CSSSSS «Repossessed Vehicle ‘Court Name Pending
Q) on appeal
Number Street OQ concluded
Case number :
City State ZIP Code

_ 10, Within 4 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

C1) No. Goto line 41.
W Yes. Fill in the information below.

Describe the property Date Value of the property

2006 Chevy Impala

 

 

 

 

$20,000.00
Creditors Name
Number Street Explain what happened
uw Property was repossessed.
(1) Property was foreclosed.
(Property was garnished.
City State ZIP Code C) Property was attached, seized, or levied.
Describe the property Date Value of the property
$

 

 

Creditors Name

 

Number Street
Explain what happened

 

Property was repossessed.
Property was foreclosed.
Property was garnished.

 

City State ZIP Code

oooo

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
Case 18-17260-mkn Doc19 Entered 01/16/19 16:11:12 Page 6 of 16

Debtor 1 Qwaus McGill Case number (if known),
First Name Middle Name Last Name

41. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

U No

2] Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken

Creditors Name

Number Street $

City State ZIP Code Last 4 digits of account number: XXXX~

12, Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

i No
Yes

 

 

Eeoee Certain Gifts and Contributions

43.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

W No
(Q Yes. Fill in the details for each gift.

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
—_— $e
Person to Whom You Gave the Gift
—_————— $F
Number Street
City State ZIP Code
Person's relationship to you :
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
_-— $e
Person to Whom You Gave the Gift
—_————— $_

 

 

Number Street

 

City State ZIP Cade

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 18-17260-mkn Doc19 Entered 01/16/19 16:11:12 Page 7 of 16

 

Debtor 4 Qwaus McGill Case number (it known)

First Name Middle Name Last Name

44,Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

W No

CJ Yes. Fill in the details for each gift or contribution.

Date you Value

Gifts or contributions to charities Describe what you contributed
contributed

that total more than $600

 

Charity's Name

 

 

Number Street

 

City State ZIP Code

co List Certain Losses

 

 

45, Within 4 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other

disaster, or gambling?

wW No
(2) Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
loss lost

how the loss occurred . cada wo
Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.

 

$

i

 

| art 7: Certain Payments or Transfers

46, Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone

you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

W No
(I Yes. Fill in the details.

Date payment or Amount of payment
transfer was
_ made

Description and value of any property transferred

 

Person Who Was Paid

 

Number Street .

 

 

City State ZIP Code

 

Email or website address

 

 

Person Who Made the Payment, if Not You :

; sarsemoene erent

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Case 18-17260-mkn Doc19 Entered 01/16/19 16:11:12 Page 8 of 16
Debtor 4 Qwaus McGill Case number (if known),

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Parson Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Emall or website address

 

Person Who Made the Payment, if Not You

47. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

UW No

C) Yes. Fill in the details,

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street $
$

 

 

City State ZIP Code

 

48. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

W No

(2) Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

 

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 

 
Case 18-17260-mkn Doc19_ Entered 01/16/19 16:11:12 Page9of16.

Debtor 1 Qwaus McGill Case number (if known)
First Name. Niddle Name Last Name

49.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

Mi No
2 Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

Pee: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20, Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

UW No
(2 Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial Institution
XXXX— CI checking $
Q Savings

 

Number Street
QQ) Money market

 

CQ] Brokerage

 

 

 

city 7 State ZIP Code Q Other
XXXX- (A checking $
Name of Financial Institution
Q Savings
Number Street QQ Money market

QQ Brokerage

 

C) other

 

 

City State ZIP Code

21, Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
WW No
C) Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
“CI No
Name of Financial Institution Name C] Yes
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 

 

 

 

 

 

 
Case 18-17260-mkn Doc19 Entered 01/16/19 16:11:12 Page 10 of 16

Debtor 1 Qwaus McGill Case number (f known),
First Name Middle Name Last Name

 

| 22. Have you stored property ina storage unit or place other than your home within 1 year before you filed for bankruptcy?
a No
Q Yes. Fill in the details.

 

 

 

Who else has or had access to it? Describe the contents Do you still .
have it?
U) No
Name of Storage Facility Name : Q Yes
Number Street Number Street

 

 

 

 

CityState ZIP Code

 

 

GH cs es « State... ZIP Code

Ee eons Property You Hold or Control! for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.

W No

CI Yes. Fill in the details.
Where is the property? Describe the property Value

 

Owner's Name

 

Street

 

Number Street

 

 

 

 

 

City State ZIP Code
City State ZIP Code

rare 10: | Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

« Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

@ Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

” Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

, Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24,Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

W No

(2 Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
i
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Case 18-17260-mkn Doc19 Entered 01/16/19 16:11:12 Page 11 of 16

Debtor 4 Qwaus McGill Case number (i known)

First Name Middle Name Last Name

’ 95, Have you notified any governmental unit of any release of hazardous material?

W No

2 Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
; Name of site Governmental unit : -eooo
i Number Street Number Street
i
i City State ZIP Code
}

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

No
C) Yes. Fill in the details.

 

 

Court or agency Nature of the case Status of the
case

Case title. Q

Court Name Pending
CQ) On appeal

en
Number Street (2 concluded
i

Case number City State zip Code

Give Details About Your Business or Connections to Any Business

 

| 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
(2 Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
QO Amember of a limited liability company (LLC) or limited liability partnership (LLP)
Cha partner ina partnership
OQ) An officer, director, or managing executive of a corporation

An owner of at least 5% of the voting or equity securities of a corporation

W@W No. None of the above applies. Go to Part 12.
QQ Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

Business Name

 

 

 

 

 

» BIN: 0 ee
Number Street , .
Name of accountant or bookkeeper Dates business existed
From To
City . State ZIP Code Ss namennnne cuten . - , a .
Describe the nature of the business Employer Identification number

Do not include Social Security number or ITIN.

 

Business Name

 

 

EIN;
Number Street
Name of accountant or bookkeeper Dates business existed
From To

 

 

 

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 

 

 

 
Case 18-17260-mkn Doc19 Entered 01/16/19 16:11:12 Page 12 of 16

Debtor 1 Qwaus McGill Case number (if known)

First Name Middle Name Last Name

Employer identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

 

EIN: oo LL
Number Street Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

LJ No
O] Yes. Fill in the details below.

 

Date issued

 

Name MM/OD/YYYY

 

Number Street

 

 

City State ZIP Code

  

f

 

 

| have read the answers on this Statement of Financial Affairs and any attachments, and { declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

48 U.S.C. §§ 152, 1341, 1519, and 3571.

fo OY
Mi ph Ol" «.

 

[ signdtyré ff Bebt6r 1 Signature of Debtor 2
Date 12/06/2018 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

w No
i C) Yes

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

CL) No

(d Yes. Name of person Curtis Thomas . Attach the Bankruptey Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 

 
Case 18-17260-mkn Doc19 Entered 01/16/19 16:11:12 Page 13 of 16

Fill in this information to identify your case:

Debtor 4 Qwaus McGill

First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States ee Court for the: District of Nevada

-~)79IZ6O —Nhkp/ CO) Cheek if this is an

(If known) amended filing

Case number /

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 ss :2s

 

if you are an individual filing under chapter 7, you must fill out this form if:

m@ creditors have claims secured by your property, or

m you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

a List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor's A C) Surrender the property. LI No
name:
(J Retain the property and redeem it. ) Yes

Description of

property
securing debt:

( Retain the property and enter into a
Reaffirmation Agreement.

(J Retain the property and [explain]:

 

Creditor’s €) surrender the property. CI No
name:
C] Retain the property and redeem it. I Yes

Description of
property
securing debt:

(] Retain the property and enter into a
Reaffirmation Agreement.

LU Retain the property and [explain]:

 

Creditor’s () Surrender the property. U No
name:
©] Retain the property and redeem it. LJ Yes

Description of
property
securing debt:

L) Retain the property and enter into a
Reaffirmation Agreement.

C] Retain the property and [explain]:

 

Creditor’s CJ surrender the property. QINo
name:
() Retain the property and redeem it. U] Yes
Description of
property

securing debt:

L] Retain the property and enter into a
Reaffirmation Agreement.

(J Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 
Case 18-17260-mkn Doc19 Entered 01/16/19 16:11:12 Page 14 of 16

Debtor 4 Qwaus McGill Case number (if known)

First Name Middle Name Last Name

Ew List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?

Lessor’s name: OQ No
Oy

Description of leased °s

property:

Lessor’s name: OI No

Description of leased U Yes

property:

Lessor’s name: OQ) No

Description of leased Cl Yes

property:

Lessor’s name: QO No
CL) Yes

Description of leased

property:

Lessor’s name: OQ No
C) Yes

Description of leased

property:

Lessor’s name: CI No

. L] Yes

Description of leased

property:

Lessors name: No
C Yes

Description of leased
property:

Under penalty of perjury, | declare that ! have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x 3 typ SLA 2 x
L 2CS 0

 

 

Sbddture of Debtor 1 Signature of Debtor 2
pate 12/06/2018 Date
MM/ DD / YYYY MMi DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 
Case 18-17260-mkn Doc19 Entered 01/16/19 16:11:12 Page 15 of 16

Fill in this information to identify your case:

Check one box only as directed in this form and in

Form 122A-1Supp:

Debtor 1 Qwaus McGill

 

 

 

First Name Middle Name Last Name . .
Wi 4. There is no presumption of abuse.
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name () 2. The calculation to determine if a presumption of
a abuse applies will be made under Chapter 7
United States Bankruptcy Court for the: District of Nevada Means Test Calculation (Official Form 122A~2).
MATZ 69-MEN
Case number - () 3. The Means Test does not apply now because of
(If known) oo qualified military service but it could apply later.

 

 

 

 

() Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12115

Be as complete and accurate as possible. If two married people are filing together, both are equaily responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

io Calculate Your Current Monthly Income

 

 

| 1. What is your marital and filing status? Check one only.
i Not married. Fill out Column A, lines 2-11.
: 2 Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

(J Married and your spouse is NOT filing with you. You and your spouse are:
(Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

1 Living separately or are legally separated. Fill out Column A, lines 2-11: do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b){(7)(B).

: Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
; August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.

| Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
: income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
3 ql ye). $3,037.00

(before all payroll deductions). $
3. Alimony and maintenance payments. Do not include payments from a spouse if $ 0.00 §

Column B is filled in.

_ 4. All amounts from any source which are regularly paid for household expenses
: of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. include regular contributions from a spouse only if Column B is not 0.00
filled in. Do not include payments you listed on line 3. $ : $

- 5. Net income from operating a business, profession,

Debtor 1 Debtor 2
or farm

 

 

 

 

 

Gross receipts (before all deductions) g 0.00 ¢
Ordinary and necessary operating expenses -3 0.00-$
Net monthly income from a business, profession, or farm g 0.00 ¢ pops, $ 0.00 $
6. Net income from rental and other real property Debton 1 Debtor 2
‘ Gross receipts (before all deductions) g 9.00 ¢
Ordinary and necessary operating expenses -3 000-$
| Net monthly income from rental or other real property g 0.00 heey $ 0.00
7. Interest, dividends, and royalties $ 0.00

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

 
Case 18-17260-mkn Doc19 Entered 01/16/19 16:11:12 Page 16 of 16

 

 

Debtor 1 Qwaus McGill Case number (i known)
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or i
non-filing spouse : :
: i
| 8. Unemployment compensation $ 0.00 $
}
i

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: seen

FOP YOU sc ceccccsssecsecseseserentececsrssecsssnneesssessseversesssnveeessenneenseee $ 0.00
FOr YOUP SPOUSE... .esccsseestesetneeetnernseressesneeseesernesresneeatees $

9. Pension or retirement income. Do not include any amount received that was a :
benefit under the Social Security Act. $ 0.00 $

10. income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received |
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below. |

 

 

NA $ 0,00 $
Total amounts from separate pages, if any. +3 0.00 +3

 

41. Calculate your total current monthly income. Add lines 2 through 10 for each +
column. Then add the total for Column A to the total for Column B. | 8 3, 037. 00)

 

 

 

 

$ =] 3,037.00

Total current
monthly income

Pare: Determine Whether the Means Test Applies to You

 

12, Calculate your current monthly income for the year, Follow these steps:

12a. Copy your total current monthly income from Hine 11. .essessessssseeceeesmenssersseeeenennusessesereeetusnsenssssnnanen Copy line 11 here> a $. 3,037.00 |
Multiply by 12 (the number of months in a year). x 12
12b. The result is your annual income for this part of the form. 12b. $26,444.00

 

| 13. Calculate the median family income that applies to you Follow these steps:

 

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

Fill in the state in which you live. Nevada
| as :
Fill in the number of people in your household. 2 |
Fill in the median family income for your state and size Of NOUSEHOId. occ sseeesseeesersseteens tenes esesensieccenteceneeaneneasesennentascgsens 13. ¢ 55,349.00
|

 

14. How do the lines compare?

 

14a. @@ Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
/ Go to Part 3.

 

44b. C2 Line 42b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2. |
Go to Part 3 and fill out Form 122A—2.

ea Sign Below

By signipg here, | Hy under penalty of perjury that the information on this statement and in any attachments is true and correct.

Ae

 

 

/ We 1 Signature of Debtor 2 |
nate 12/06/2018 Date
MM/ DD /YYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A-2. i
if you checked line 14b, fill out Form 122A-2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
